        Case 7:20-cv-01985-KMK Document 40 Filed 03/10/21 Page 1 of 10
          Case 7:20-cv-01985-KMK Document 39 Filed 03/10/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
The Estate of CA CHIN ANDERSON, by
the a-Administrators of the Estate, JOYCE                 20-CV-1985 (KMK)
HEMINGWAY and KANISHA NEWMAN,:

                          Plaintiffs,                     STIPULATION OF
                                                          CONFIDENTIALITY AND
        -against-                                         PROTECTIVE ORDER

SERGEANT MICHAEL WOOD,
CORRECTION OFFICER MARK
PUTKOWSKI, NURSE NOELIA PARKER,:
NURSE RUTH FOREST,

                          Defendants.
------------------------------------------------------X

        WHEREAS discovery herein may include the production of information and/or documents

that (a) contain highly sensitive information, policies, procedures or other matters that, if disclosed,

could jeopardize correctional or institutional safety, security or good order, (b) contain information

that is confidential under state or federal law, or (c) contain personal or confidential information.

        IT IS HEREBY STIPULATED AND AGREED that:

         1.      The term "document" as used herein is defined to be synonymous in meaning and

equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a) and Rule

26.3(c)(2) of the Local Civil Rules of this Court.

        2.       Defendants Wood, Putkowski, and Parker (hereinafter "DOCCS Defendants") may

designate as confidential ("Confidential Material") documents produced from the records of the

New York State Department of Corrections and Community Supervision ("DOCCS") and the

information contained therein, the disclosure of which DOC CS Defendants or DOC CS reasonably

believe would jeopardize correctional or institutional safety, security or good order, or which
        Case 7:20-cv-01985-KMK Document 40 Filed 03/10/21 Page 2 of 10
         Case 7:20-cv-01985-KMK Document 39 Filed 03/10/21 Page 2 of 10




contain information that is confidential under state or federal law.

       3.      Defendant Forest may designate as confidential ("Confidential Material")

documents produced from the records of the New York State Office of Mental Health ("OMH")

and the information contained therein, the disclosure of which Forest or OMH reasonably believe

would jeopardize correctional or institutional safety, security or good order, or which contain

information that is confidential under state or federal law.

       4.      DOCCS Defendants and Forest may further designate as "Attorney's Eyes Only"

documents in the following categories.

               a. Reports and other records prepared by DOCCS' Office of Special

Investigations, or its predecessor entity the DOCCS Office of the Inspector General, in connection

with an investigation conducted by that entity;

               b. Reports and other records prepared by OMH, m connection with an

investigation conducted by that entity;

               c. All personnel, health care (including but not limited to drug or substance abuse

records), mental health care, and labor relations records that contain personally identifiable

information concerning any employee ofDOCCS or OMH, any inmate in the custody ofDOCCS,

or any person subject to community supervision by DOCCS, provided that, for mental health

records, the review and determination required by New York Mental Health Law§ 33.16 has been

completed before any records approved for release are produced;

                d.   Any individual ' s personnel records or other documents pertaining to the

individual's employment, including, but not limited to, records of disciplinary proceedings,

performance evaluations, and counseling;

                e. All directives or written policies issued by DOCCS or any correctional facility
       Case 7:20-cv-01985-KMK Document 40 Filed 03/10/21 Page 3 of 10
        Case 7:20-cv-01985-KMK Document 39 Filed 03/10/21 Page 3 of 10




operated by DOC CS that are classified as "D" within the meaning of DOC CS Directive 0001,

indicating that they contain information affecting the safety and security of correctional facilities

and are handled as confidential material and restricted from unauthorized access;

               f. All DOCCS training materials that refer to or concern correctional, community

supervision or institutional safety, security, or good order;

               g. Any other records that DOCCS Defendants, DOCCS, Forest, or OMH believe

would compromise the safety or security of a DOCCS facility or office if disclosed to an inmate

in the custody of DOCCS and/or the general public;

               h. Documents that contain impressions, opinions and/or conclusions of DOCCS

or OMH staff, or that contain information concerning persons other than inmate Cachen Anderson;

               i.   Any information of a personal or intimate nature regarding any individual.

       5.      All transcripts of depositions taken in this Action will be treated as Confidential

Material and Attorney's Eyes Only in their entirety for thirty (30) days after being notified that a

full and final copy of the deposition transcript is available. During that thirty (30) day period, any

party may designate as Confidential Material and/or Attorney's Eyes Only any portion of the

transcript, by page and line, and any deposition exhibits related to the subject areas described in

paragraphs 2 or 3 herein, and such designation must be provided to Plaintiffs' counsel, counsel for

DOCCS Defendants, and counsel for Nurse Forest in writing to be deemed effective. Any portion

of the deposition transcript or exhibits not so designated during the thirty (30) day period will not

be treated as Confidential Material or Attorney's Eyes Only.

        6.     An inadvertent failure to designate Confidential or Attorney's Eyes Only material

may be corrected by supplemental written notice given as soon as practicable.
       Case 7:20-cv-01985-KMK Document 40 Filed 03/10/21 Page 4 of 10
        Case 7:20-cv-01985-KMK Document 39 Filed 03/10/21 Page 4 of 10




       7.      To the extent Plaintiffs counsel, counsel for DOCCS defendants, or Counsel for

Nurse Forest obtained copies of documents described in paragraph 2, 3, or 4 through any source

other than the disclosure of confidential materials in this matter, the otherwise obtained copies of

such documents are not affected by this stipulation, with the exception that such documents shall

not be provided to any incarcerated individual, nor shall they be shown to an incarcerated

individual other than as a marked exhibit during trial testimony or deposition testimony of the

incarcerated individual in this action or a related legal matter.

       8.      Notwithstanding the treatment as Confidential Material or Attorney's Eyes Only of

personnel, health care or mental health care records that contain personally identifiable information

concerning any employee of DOCCS or OMH or any inmate in the custody of DOCCS, it is

understood that the names, residence addresses, employee insurance information, Social Security

numbers and/or Department Identification Numbers ("DIN") of any employee, inmate, or other

person who has not provided DOCCS or OMH with a duly executed authorization permitting

disclosure of such information shall be redacted from the documents produced by DOCCS and

OMH.

        9.      Confidential and Attorney's Eyes Only material shall be treated as confidential and

not disclosed, except to the extent provided in this Stipulation and Protective Order or as otherwise

ordered by the Court.

        10.     A party receiving documents or information designated by another party as

Confidential and/or Attorney's Eyes Only reserves the right to make an application to the Court

on notice challenging the designation in whole or part of any document or information provided

that such application is made within thirty days of receipt of said designated material. Prior to

making such application, counsel shall in good faith attempt to resolve any dispute.            If an


                                              Prrge 4of X
        Case 7:20-cv-01985-KMK Document 40 Filed 03/10/21 Page 5 of 10
         Case 7:20-cv-01985-KMK Document 39 Filed 03/10/21 Page 5 of 10




application to the Court is made, the Court's procedures for resolving discovery disputes shall be

followed. Material designated as Confidential and/or Attorney's Eyes Only shall be treated as

such until either the parties agree or the Court rules otherwise.

        11.     Except as otherwise provided in this Stipulation and Protective Order, access to

Confidential Material and Attorney's Eyes Only material shall be limited to:

                a. Attorneys for Plaintiff;

                b. DOCCS Defendants and attorneys for DOCCS Defendants;

                c. Nurse Forest and attorneys for Nurse Forest;

                d. Employees and independent contractors of the respective attorneys for Plaintiff,

DOCCS Defendants, and Nurse Forest who have direct functional responsibility for the

preparation or trial of this action, or any appeal thereof;

                e. The parties' respective experts and consultants, to the extent deemed necessary

to the conduct of this litigation by the respective attorneys for Plaintiff, DOCCS Defendants, or

Nurse Forest except that, prior to any such person being given access to the Confidential Material,

that person shall be given a copy of this Stipulation and Protective Order and shall execute the

Certification annexed hereto;

                f.   Individual employees of DOCCS, to the extent that such individual employees

would have access to the Confidential Material as part of their employment with DOCCS;

                g. Individual employees of OMH, to the extent that such individual employees

would have access to the Confidential Material as part of their employment with OMH;

                h. Court reporters, to the extent deemed necessary for the conduct of this litigation

by the respective attorneys for Plaintiff, DOCCS Defendants, or Nurse Forest; and

                i.   The Court, including court personnel.
       Case
        Case7:20-cv-01985-KMK
             7:20-cv-01985-KMK Document 40 Filed
                               Document 39 Filed03/10/21
                                                 03/10/21 Page
                                                           Page6 6ofof1010




               J.     As for Confidential Material only, attorneys for Plaintiffs' counsel may

allow Plaintiffs to view and inspect Confidential Material as necessary to prosecute this action.

However, Plaintiffs shall not retain copies of Confidential Material. As for Attorney's Eyes Only

material, Plaintiffs' counsel may not show or provide copies of Attorney's Eyes Only material to

Plaintiffs, nor may they discuss Attorneys' Eyes Only Material with Plaintiffs.

       12.     Confidential or Attorney's Eyes Only material may be disclosed pursuant to order

of a court, administrative agency or tribunal with actual or apparent authority over Plaintiffs'

counsel, provided, however, that, in the event that Plaintiffs' counsel intends to produce documents

containing Confidential or Attorney's Eyes Only material or that contain Confidential or

Attorney's Eyes Only material obtained from such documents in response to such order, Plaintiffs'

counsel shall serve notice of such order upon counsel for DOCCS Defendants and Nurse Forest,

identifying by Bates numbers the documents it intends to produce, not less than ten (10) business

days prior to the production thereof, to give Defendants the opportunity to seek a protective order

against such production.

       13.     Except as consented to in writing by counsel for DOCCS Defendants and Nurse

Forest, or ordered by the Court, and notwithstanding any other term or provision contained in this

Stipulation and Protective Order, Attorney's Eyes Only material shall not be released or disclosed

in any manner to any person who is or was an inmate in the custody of DOCCS.

        14.    Except as consented to in writing by counsel for DOCCS Defendants or counsel for

Nurse Forest, or ordered by the Court, and notwithstanding any other term or provision contained

in this Stipulation and Protective Order, Confidential material shall not be released or disclosed in

any manner to any person who is or was an inmate in the custody of DOCCS. Disclosure of

Confidential material to the Plaintiffs shall be subject to paragraph 11 above.


                                            Pa~e 6of 8
        Case
         Case7:20-cv-01985-KMK  Document39
              7:20-cv-01985-KMK Document 40 Filed
                                             Filed03/10/21
                                                   03/10/21 Page
                                                             Page7 7
                                                                   of of
                                                                      1010




        15.      No person receiving Confidential or Attorney' s Eyes Only material pursuant to this

Stipulation and Protective Order shall disclose or discuss such material in any manner, written or

oral, to or with any person who is not entitled to receive such information pursuant to this

Stipulation and Protective Order.

        16.      The Confidential or Attorney's Eyes Only material shall not be disclosed in open

court without first affording counsel for DOCCS Defendants and counsel for Nurse Forest an

opportunity to contest disclosure and/or admissibility of such Confidential or Attorney' s Eyes

Only material.

        17.      If Plaintiffs' attorneys intend to file with the Court any papers that attach, enclose,

or contain Confidential or Attorney' s Eyes Only material (as defined in this Stipulation and

Protective Order), unless counsel for DOCCS Defendants and Nurse Forest consent in writing

otherwise, Plaintiffs' attorneys shall request or move the Court to direct that such documents be

filed under seal, following the Court' s rules, procedures, and practices for making such a request

or motion.

        18.      All papers directed by the Court to be filed under seal in accordance with paragraph

17 above, shall be filed in accordance with the Sealed Records Filing instructions of the United

States District Court for the Southern District of New York and the Court's individual rules and

practices, if any.

        19.      Nothing herein shall be deemed to waive any applicable privilege or objection to

production. Pursuant to Fed. R. Evid. 502(d) and Fed. R. Civ. P. 26(b)(5)(B), no privilege or

protection is waived by disclosure connected with this lawsuit, nor is any such disclosure a waiver

in any other federal or state proceeding, and any disclosed material is subject to return to the

producing party ("clawback") on demand without any obligation on the part of the producing party


                                              PRge 7of X
       Case
        Case7:20-cv-01985-KMK
             7:20-cv-01985-KMK Document 40 Filed
                               Document 39 Filed03/10/21
                                                 03/10/21 Page
                                                           Page8 8ofof1010




to demonstrate compliance with Fed. R. Evid. 502(b)(l)-(3) and Fed. R. Civ. P. 26(b)(5)(B)

relating to inadvertent disclosure. However, nothing herein shall be deemed to waive the right of

the receiving party to dispute the producing party's claim of privilege or objection.

       20.     Confidential or Attorney's Eyes Only material produced pursuant to the terms of

this Stipulation and Protective Order shall be used by the receiving party solely for the purposes

of this action and solely to the extent necessary for the litigation of this action, including any

appeals thereof.

       21.     Within sixty (60) days of the conclusion of this Action, including appeals,

Plaintiffs' counsel shall either return to counsel for DOCCS Defendants or Nurse Forest all

Confidential or Attorney's Eyes Only material, and any copies thereof, in its custody, possession

or control and any documents containing Confidential or Attorney's Eyes Only material, in whole

or in part, and any copies made therefrom or shall notify counsel for all Defendants in writing that

all such material has been destroyed. Notwithstanding the foregoing, Plaintiffs' counsel may retain

( 1) attorney work product that refers to or relates to Confidential or Attorneys ' Eyes Only material

and (2) copies of all documents filed with the Court, including documents filed under seal. Any

retained Confidential or Attorney's Eyes Only material will continue to be protected by this

Stipulation and Protective Order.

        22.    Within sixty (60) days of the conclusion of this Action, Plaintiffs' counsel shall

seek to retrieve from the Court's file any Confidential or Attorney's Eyes Only material filed in

Court and, unless the Court denies the application, shall either return such Confidential or

Attorney's Eyes Only material to counsel for DOCCS Defendants and Nurse Forest within (60)

days of retrieval or shall notify all Defendants' counsel in writing that all such Confidential or

Attorney's Eyes Only material has been destroyed.
               Case 7:20-cv-01985-KMK Document 39
                                               40 Filed
                                                  Filed 03/10/21
DocuSign Envelope ID: 2~~~-1aUlr~)(~~,.e~gJ)ocument
                                                        03/10/21 Page
                                                                 Page 99 of
                                                                         of10
                                                                            10




                23.     Nothing in this Order shall foreclose the parties from separately negotiating and

         agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

         and Protective .O rder and identified in paragraph 2 and 3 herein.

         Dated: New York, New York                     Dated: New York, New York
                March 2, 2021                                 March s, 2021

         LIAKAS LAW, PC                                HOGUETNEWMAN REGAL & KENNEY, LLP
         Co~n~;t :or Plaintiffs                        Counsel for Nurse Forest

         1 ~ .7 flL_
         Nicholas Mindicino, Esq.                      H e ~ e l ~ q . S t e v e n M. Silverberg
         65 Broadway, 13 th Floor                      60 East 42nd Street, 48th Floor
         New York, New York 10006                      New York, NY 10165
         (212) 937-765                                 212-689'-8808
         nm indicino@liakislaw .com                    hhechtkopf@hnrklc1w.com


         Dated: New York, New York
                Marcht:}, 2021

         LETITIA JAMES
         Attorney General of the
         State of New York
         Attorney for Defendants Wood, Putkowski & Parker
         By:VM~ ·
         NEIL SHEVLIN
         Assistant Attorney General
         28Liberty Street- 18th Floor
         New York, New York 10005
         (212) 416-8561
         Neil.Shevlin@ag.ny.gov


         SO ORDERED:

         Dated: March ~. 2021




         HON. KENNETH M. KARAS
         United States District Court Judge
         WhitePlains, New York
      Case 7:20-cv-01985-KMK Document 40 Filed 03/10/21 Page 10 of 10
       Case 7:20-cv-01985-KMK Document 39 Filed 03/10/21 Page 10 of 10




                                      CERTIFICATION

        I certify my understanding that Confidential Material is being provided to me pursuant to

the terms and restrictions of the Stipulation and Protective Order in Estate of Anderson v. Wood,

et al., 20CV01985 (KMK), currently pending in the United States District Court for the Southern

District of New York. I further certify that I have read the Stipulation and Protective Order and

agree to be bound by it.

        I understand that all provisions of the Stipulation and Protective Order restricting the

communication or use of Confidential and Attorney's Eyes Only Material, including but not

limited to any notes or other transcriptions made of Confidential and Attorney' s Eyes Only

Material therefrom, shall continue to be binding during the pendency of and after the conclusion

of this action.



Dated: - - - - - - -
                                             SIGNATURE


                                             PRINT NAME




                                             ADDRESS


                                             TELEPHONE NUMBER
